        Case: 3:20-cv-01041-wmc Document #: 3 Filed: 11/17/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 TERRENCE WHITAKER,

                                                                        ORDER
        Plaintiff,
 v.
                                                              Case No. 20-cv-1041-wmc
 SG.T EAGLEBURGER,

        Defendant.

 THOMAS WHITAKER,

                                                                        ORDER
        Plaintiff,
 v.
                                                              Case No. 20-cv-1042-wmc
 SGT. MUTIVA and C.O. LEINEN,

        Defendants.

       Plaintiff Terrence Whitaker has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee in each of the above-captioned cases. To evaluate

plaintiff’s request to proceed with prepayment of the filing fee, I must review a certified copy

of plaintiff’s inmate trust fund account statement (or institutional equivalent) for the six-

month period immediately preceding the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For each of these cases to proceed, plaintiff must submit the certified trust fund account

statement no later than December 9, 2020. If I find that plaintiff is indigent, I will calculate

an initial partial payment amount for each case that must be paid before the court can screen

the merits of the complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required

to pay the balance of the filing fee in installments.
        Case: 3:20-cv-01041-wmc Document #: 3 Filed: 11/17/20 Page 2 of 2



                                            ORDER

        IT IS ORDERED that plaintiff Terrence Whitaker may have until December 9, 2020

to submit a trust fund account statement for the period beginning approximately May 17, 2020

and ending approximately November 17, 2020. If, by December 9, 2020, plaintiff fails to

respond to this order, I will assume that plaintiff wishes to withdraw these actions voluntarily.

In that event, each case will be closed without prejudice to plaintiff filing the case at a later

date.




              Entered this 17th day of November, 2020.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
